Appeal by each of the defendants from a judgment of conviction and sentence for arson in the second degree, rendered in the Schenectady County Court on June 8, 1939. The appellant Neilson confessed to his participation in the crime and we see no reason for disturbing the judgment as to him. The only evidence directly connecting the appellant Stafford with the crime was that of his alleged accomplices, Neilson and Dantz, but the corroboration of their testimony is so unsatisfactory that the conviction cannot stand. Also there were certain errors in the charge which cannot be overlooked in view of the absence of sufficient corroboration. Judgment affirmed as to the appellant Neilson. Judgment reversed as to the appellant Stafford, upon the law and facts, and a new trial granted. Hill, P. J., Bliss, Heffernan and Foster, JJ., concur; Schenek, J., dissents and votes to affirm both judgments.